DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2021 has been entered.  Claims 1-10, and 13-22 are pending.

Response to Arguments
After amendment Applicant’s claims are supported by provisional application 62/545,391.  Application 16/101,244 is entitled to receive the benefit of the filing date of provisional application 62/545,391.

Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 20, and 22 are objected to because of the following informalities:  the limitation “the first side of the plurality of piezoresistive elements” should read “a first side of the plurality of piezoresistive elements” for antecedent consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, 13-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lynn (US 2013/0141364) in view of Bok (US 2018/0143669), King .

Regarding Claims 1 and 20 (Currently Amended), Lynn teaches a system and a method for detecting a location of a touch input on a surface of a propagating medium, comprising:
a transmitter [fig. 1 @104] coupled to the propagating medium [fig. 1 @102] and configured to emit a signal that is allowed to propagate through the propagating medium [¶0031, “Propagating signal medium 102 is coupled to transmitters 104, 106, 108, and 110 and sensors 112, 114, 116, and 118.  In various embodiments, the propagating medium includes one or more of the following: panel, table, glass, screen, door, floor, whiteboard, glass, plastic, wood, steel, metal, semiconductor, insulator, conductor, and any medium that is able to propagate an acoustic or ultrasonic signal’], and
a processor [fig. 1 @120] configured to detect the location of the touch input on the surface of the propagating medium [fig. 1 @102] including by being configured to detect an effect of the touch input on the signal that has been allowed to propagate through the propagating medium [¶0034, “The touch input at location 130 disturbs (e.g., scatters) the propagated signal(s) and the disturbed signals are received at sensors 112, 114, 116, and 118.  By measuring the disturbance(s) of the propagated signal(s), the location and/or a force associated with the touch input may be determined”]; 
a sensor [fig. 1 @112] coupled to the propagating medium [¶0029, “the disturbed signal is received at a sensor coupled to the propagating medium”,], wherein 
the transmitter and the sensor are coupled to an internal surface of the device behind the external sensing surface of the device [¶0031, “A first surface of medium 102 includes a surface area where a user may touch to provide a selection input and a substantially opposite surface of medium 102 is coupled to the transmitters and sensors shown in FIG. 1”, ¶0032, “the transmitters/sensors in FIG. 1 are attached to a flexible cable coupled to medium 102”] and the internal surface coupled to both the transmitter and the sensor [fig. 1 @102] is at least a portion of a structural device housing [¶0031 teaches 102 is the glass surface of a display screen in a cell-phone device which is forms a structural portion of the housing enclosing a cell-phone device];
the sensor [fig. 1 @112] is configured to be used to at least detect a force, pressure, or applied strain of the touch input on the propagating medium [¶0030, “the disturbed signal is used to determine one or more of the following associated with a touch input: a force magnitude, a proximity magnitude, a pressure, a size ,,,”] 
Lynn does not teach the sensor is a piezoresistive pressure sensor; and the piezoresistive sensor includes a plurality of piezoresistive elements fabricated on a first side of a semiconductor substrate; identify the location of the touch input along a linear area on an external surface of a device sidewall; the internal surface of the device is an internal surface of a device sidewall behind the linear area of an external surface of a device sidewall, and the device sidewall is at least a portion of a structural device housing and a second side of the semiconductor substrate is configured to be coupled to the internal surface of the device sidewall behind at least a portion of the linear area where the touch input is to be detected, and a thickness of the semiconductor substrate allows the force, pressure, or applied strain to be transmitted from the second side of the semiconductor substrate to the first side of the plurality of piezoresistive elements fabricated on the first side of the semiconductor substrate
Bok teaches the sensor is a piezoresistive pressure sensor [fig. 12 @Rs, ¶0125];
 identify the presence of the touch input [¶0126, “The sensor resistance Rs includes a piezoresistive material, and a resistance value thereof may change when pressure is applied”, ¶0127, “when a value of the divided voltage Vd is changed due to an external touch, it can be sensed and whether or not the touch occurred may be identified”] along a linear area [fig. 2 @400 (y axis)] on an external surface [exterior surface of fig. 4 @502] of a device sidewall [fig. 4 @502] 
an internal surface of the device [internal side of fig. 5 @500] is an internal surface of a device sidewall [fig. 5 @502] behind the linear area of an external surface of a device sidewall [fig. 5 and fig. 2 illustrate the y axis of touch sensor 400 is formed under the y axis extending device sidewall 502], and 
the device sidewall is at least a portion of a structural device housing [¶0064, “the window 500 may also include a planar surface portion 501 and a curved surface portion 502 respectively corresponding to the planar surface portion 101 and the curved surface portion 102 of the display panel 100”]

Lynn in view of Bok does not teach identifying a touch location along the linear area of a device sidewall; the piezoresistive sensor includes a plurality of piezoresistive elements fabricated on a first side of a semiconductor substrate; a second side of the semiconductor substrate is configured to be coupled to the internal surface of the device sidewall behind at least a portion of the linear area where the touch input is to be detected, and a thickness of the semiconductor substrate allows the force, pressure, or applied strain to be transmitted from the second side of the semiconductor substrate to the first side of the plurality of piezoresistive elements fabricated on the first side of the semiconductor substrate
King teaches identifying a touch location [¶0135 and ¶0166, “The exemplary configuration can be used to detect a location of contact by an object (e.g., a user's finger or palm)”] along the linear area of a device sidewall [¶0169, “FIG. 24C illustrates a second exemplary transducer 2404 placement on sides of device 2400”];
a second side of a structure [fig. 25B @2504 (portion coupled to 2500] is configured to be coupled to the internal surface of the device sidewall behind at least a portion of the linear area where the touch input is to be detected [figs. 25A and 25B teach the claimed structure]

Lynn in view of Bok and King does not teach the structure is a semiconductor substrate; the piezoresistive sensor includes a plurality of piezoresistive elements fabricated on a first side of a semiconductor substrate; a second side of the semiconductor substrate is configured to receive the force, pressure, or strain applied to the piezoresistive sensor, and a thickness of the semiconductor substrate allows the force, pressure, or applied strain to be transmitted from the second side of the semiconductor substrate to the first side of the plurality of piezoresistive elements fabricated on the first side of the semiconductor substrate
Sooriakumar teaches a piezoresistive sensor [fig. 2 @22] includes a plurality of piezoresistive elements [fig. 2 illustrates four elements] fabricated on a first side of a semiconductor substrate [col. 4 lines 25-35, “As shown in FIG. 3a, the piezo-resistive pressure sensor 22 includes a substrate 26, which preferably comprises silicon on the order of 500 microns in thickness”],
a second side of the semiconductor substrate [fig. 7 illustrates substrate 26 flipped so the second side is up] is configured to receive the force, pressure, or strain applied to the piezoresistive sensor [force applied downward against flipped 
a thickness of the semiconductor substrate [col. 4 lines 25-35 teaches 500 microns] allow the force, pressure, or applied strain to be transmitted from the second side of the semiconductor substrate to the first side of the plurality of piezoresistive elements fabricated on the first side of the semiconductor substrate [col. 4 lines 25-35, “the piezo-resistive pressure sensor 22 includes a substrate 26, which preferably comprises silicon on the order of 500 microns in thickness and a bond pad 28. In keeping with the invention, a dielectric layer such as a pyrex glass film 32 is sputter-deposited on the silicon substrate 26, preferably to a thickness of approximately 2 microns.  The dielectric layer/glass film 32 is specifically chosen to match the thermal expansion of substrate 26 and cover wafer 34 which is disclosed in further detail below”]
Lynn in view of Bok, King, and Sooriakumar does not specifically teach the pressure sensor taught by Sooriakumar will function to measure pressure with a substrate thickness of 500 microns.
One of ordinary skill in the art would understand that sensors are complicated and expensive to design and manufacture.  Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art that given details taught regarding the substrate thickness and the stated description of the device associated with the substrate being a piezoresistive pressure sensor would infer a high probability that the device aught by Sooriakumar would properly function as a piezoresistive pressure sensor.

Regarding Claim 2 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 1, wherein 
the transmitter [fig. 1 @104] is a piezoelectric transmitter [¶0032].

Regarding Claim 3 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 1, further comprising 
a piezoelectric receiver [fig. 1 @112] coupled to the propagating medium [¶0032] and 
configured to detect the signal that has been allowed to propagate through the propagating medium and affected by the touch input [¶0034].

Regarding Claim 4 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 3, wherein 
the signal that has been allowed to propagate through the propagating medium is detected by both the piezoelectric receiver [¶0032 teaches a piezoelectric receiver and that any number of sensors comprising a group including piezoelectric and piezoresistive can be used] and the piezoresistive [Bok: ¶0126] sensor.

Regarding Claim 5 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 3, wherein 
the location [¶0052, fig. 7 @702 determines location] of the touch input determined using the piezoelectric receiver [¶0032-¶0033 teaches detecting touch with piezoelectric sensor] is utilized to cross qualify [¶0055, fig. 7 @706 teach the location of the touch determined in fig. 7 @702 is used in the normalizing process in fig. 7 @706 which results in determining a force intensity] the force, pressure, or applied strain detected [¶0028 teaches detecting force using an acoustic sensor, Bok: ¶0126 teaches an acoustic sensor is a piezoresistive sensor] using the piezoresistive sensor.

Regarding Claim 7 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 1, wherein 
a gain of the transmitter or a sensitivity [¶0055 teaches normalizing the received signals based on factors affecting the received signal and applying amplitude scaling factors to the received signals, which is construed as adjusting the sensitivity of the receiver] of the piezoresistive sensor is adjusted based on force, pressure, or strain information [construed as the received sensor signal (fig. 7 @704)] determined using the piezoresistive sensor  [¶0034 teaches determining the magnitude of a force using an acoustic sensor; Bok: ¶0126 teaches a piezoresistive force sensor].

Regarding Claim 8 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 1, wherein 
the piezoresistive sensor [fig. 1 @112, ¶0031 teaches sensing an acoustic signal to determine location, Bok: ¶0126 teaches a piezoresistive pressure sensor detects the signal [fig. 4 @402, ¶0031 acoustic or ultrasound] that has been allowed to propagate through the propagating medium [¶0031] and affected by the touch input [fig. 4 @404] and 
the detected signal is analyzed to determine the location of the touch input on the surface [fig. 4 @406].

Regarding Claim 9 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 8, wherein 
the force, pressure, or applied strain of the touch input [¶0030 teaches force magnitude] is detected at least in part by analyzing the signal detected by the piezoresistive sensor.[¶0033, “Detector 120 also receives the signal detected by sensors 112, 114, 116, and 118.  The received signals are processed by detector 120 to determine whether a disturbance associated with a user input has been detected at a location on a surface of medium 102 associated with the disturbance; Bok: ¶0126 teaches a piezoresistive pressure sensor coupled to touch surface”].

Regarding Claim 10 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 9, wherein 
the location of the touch input and the force, pressure, or applied strain of the touch input are detected by correlating a version of the detected signal with a reference signal [¶0043, “determining the location includes comparing the received signal to a reference signal that has not been affected by the disturbance”].

Claim 13 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 1, wherein 
the propagating medium is a metal material [¶0031].

Regarding Claim 14 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 1, further comprising 
a second transmitter [fig. 1 @106] coupled to the propagating medium and configured to emit [each transmitter emits a signal] a second signal [¶0032, “Examples of transmitters 104, 106, 108, and 110 include piezoelectric transducers, electromagnetic transducers, transmitters, sensors and/or any other transmitters and transducers capable of propagating a signal through medium 102”].

Regarding Claim 15 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 14, further comprising 
a piezoelectric receiver [fig. 1 @114] coupled to the propagating medium and configured to detect the signals emitted by the transmitters [¶0032, “Examples of sensors 112, 114, 116, and 118 include piezoelectric transducers, electromagnetic transducers, transmitters and/or any other sensors and transducers capable of detecting a signal on medium 102”].

Regarding Claim 16 (Previously Presented), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 1, wherein 
the piezoresistive sensor [fig. 1 @112, ¶0034 teaches a pressure sensor; Bok: ¶0126 teaches a piezoresistive pressure sensor] is a part of an array of piezoresistive sensors coupled to the device sidewall [Bok: fig. 13 @400 illustrates an array of sidewall sensors 400, ¶0126 teaches 400 is a piezoresistive sensor].

Regarding Claim 18 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 1, wherein 
the location of the touch input on the surface of the propagating medium is detected at least in part by detecting a delay caused by the touch input on the propagated signal that has been allowed to propagate through the propagating medium [fig. 5, ¶0047-¶0051]

Regarding Claim 19 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 1, wherein 
the emitted signal encodes a pseudorandom binary sequence [¶0041, “the signal includes a pseudorandom binary sequence with or without modulation,” modulation is equivalent to encoding the pseudorandom binary sequence].

Regarding Claim 21 (Previously Presented), Lynn in view of Bok, King, and Sooriakumar teaches the method of Claim 20, wherein 
the piezoresistive sensor [Bok: fig. 13 @400] is a part of an array [fig. 13 illustrates five piezoresistive sensors 400 coupled to sidewall 102] of piezoresistive sensors coupled [¶0126] to the device sidewall [Bok: fig. 13 @102].

Regarding Claim 22 (Currently Amended), Lynn teaches a system, comprising:
a first interface [construed as a receiver or a transmitter] configured to receive a version of a propagated signal [fig. 1 @114, fig. 4 @404] propagated through a propagating medium [¶0032], wherein 
the propagated signal is emitted by a transmitter coupled to the propagating medium [¶0032, “Examples of sensors 112, 114, 116, and 118 include piezoelectric transducers, electromagnetic transducers, transmitters and/or any other sensors and transducers capable of detecting a signal on medium 102”];
a processor configured to detect a location of a touch input on a surface of the propagating medium [fig. 1 @130] including by being configured to detect an effect of the touch input on the propagated signal that has been allowed to propagate through the propagating medium and identify the location of the touch input [¶0034, “The touch input at location 130 disturbs (e.g., scatters) the propagated signal(s) and the disturbed signals are received at sensors 112, 114, 116, and 118.  By measuring the disturbance(s) of the propagated signal(s), the location and/or a force associated with the touch input may be determined”];
a second interface configured to receive a sensor signal from a sensor [¶0032] coupled to the propagating medium [fig. 1 @116, fig. 4 @404], wherein 
the transmitter and the sensor are coupled to an internal surface of the device behind the external sensing surface of the device [¶0031, “A first surface of medium 102 includes a surface area where a user may touch to provide a selection input and a substantially opposite surface of medium 102 is coupled to the transmitters and sensors shown in FIG. 1”, ¶0032, “the transmitters/sensors in FIG. 1 are attached to a flexible cable coupled to medium 102”] and the internal surface coupled to both the transmitter and the sensor [fig. 1 @102] is at least a portion of a structural device housing [¶0031 teaches 102 is the glass surface of a display screen in a cell-phone device which is forms a structural portion of the housing enclosing a cell-phone device];
the sensor signal is for use to at least detect a force, pressure, or applied strain of the touch input on the propagating medium [¶0034, “By measuring the disturbance(s) of the propagated signal(s), the location, and/or a force associated with the touch input may be determined”]
Lynn does not teach the sensor is a piezoresistive pressure sensor; and the piezoresistive sensor includes a plurality of piezoresistive elements fabricated on a first side of a semiconductor substrate; detect a location of a touch input along a linear area on an external surface of a device sidewall; wherein the transmitter and the piezoresistive sensor are coupled to an internal surface of the device sidewall behind the linear area of the external surface of the device sidewall, and the device sidewall having the internal surface coupled to both the transmitter and the piezoresistive sensor is at least a portion of a structural device housing, and a second side of the semiconductor substrate is configured to be coupled to the internal surface of the device sidewall behind at least a portion of the linear area where the touch input is to be detected, and a thickness of the semiconductor substrate allows the force, pressure, or applied strain to be transmitted from the second side of the semiconductor substrate to the first side of the plurality of piezoresistive elements fabricated on the first side of the semiconductor substrate
Bok teaches the sensor is a piezoresistive pressure sensor [fig. 12 @Rs, ¶0125];
 detect the presence of the touch input [¶0126, “The sensor resistance Rs includes a piezoresistive material, and a resistance value thereof may change when pressure is applied”, ¶0127, “when a value of the divided voltage Vd is changed due to an external touch, it can be sensed and whether or not the touch occurred may be identified”] along a linear area [fig. 2 @400 (y axis)] on an external surface [exterior surface of fig. 4 @502] of a device sidewall [fig. 4 @502] 
an internal surface of the device [internal side of fig. 5 @500] is an internal surface of a device sidewall [fig. 5 @502] behind the linear area of an external surface of a device sidewall [fig. 5 and fig. 2 illustrate the y axis of touch sensor 400 is formed under the y axis extending device sidewall 502], and 
the device sidewall is at least a portion of a structural device housing [¶0064, “the window 500 may also include a planar surface portion 501 and a curved surface portion 502 respectively corresponding to the planar surface portion 101 and the curved surface portion 102 of the display panel 100”]

Lynn in view of Bok does not teach identifying a touch location along the linear area of a device sidewall, the piezoresistive sensor includes a plurality of piezoresistive elements fabricated on a first side of a semiconductor substrate; a second side of the semiconductor substrate is configured to be coupled to the internal surface of the device sidewall behind at least a portion of the linear area where the touch input is to be detected, and a thickness of the semiconductor substrate allows the force, pressure, or applied strain to be transmitted from the second side of the semiconductor substrate to the first side of the plurality of piezoresistive elements fabricated on the first side of the semiconductor substrate
King teaches identifying a touch location [¶0135 and ¶0166, “The exemplary configuration can be used to detect a location of contact by an object (e.g., a user's finger or palm)”] along the linear area of a device sidewall [¶0169, “FIG. 24C illustrates a second exemplary transducer 2404 placement on sides of device 2400”];
a second side of a structure [fig. 25B @2504 (portion coupled to 2500] is configured to be coupled to the internal surface of the device sidewall behind at least a portion of the linear area where the touch input is to be detected [figs. 25A and 25B teach the claimed structure]

Lynn in view of Bok and King does not teach the structure is a semiconductor substrate; the piezoresistive sensor includes a plurality of piezoresistive elements fabricated on a first side of a semiconductor substrate; a second side of the semiconductor substrate is configured to receive the force, pressure, or strain applied to the piezoresistive sensor, and a thickness of the semiconductor substrate allows the force, pressure, or applied strain to be transmitted from the second side of the semiconductor substrate to the first side of the plurality of piezoresistive elements fabricated on the first side of the semiconductor substrate
Sooriakumar teaches the piezoresistive sensor [fig. 2 @22] includes a plurality of piezoresistive elements [fig. 2 illustrates four elements] fabricated on a first side of a semiconductor substrate [col. 4 lines 25-35, “As shown in FIG. 3a, the piezo-resistive pressure sensor 22 includes a substrate 26, which preferably comprises silicon on the order of 500 microns in thickness”],
a second side of the semiconductor substrate [fig. 7 illustrates substrate 26 flipped so the second side is up] is configured to receive the force, pressure, or strain applied to the piezoresistive sensor [force applied downward against flipped 
a thickness of the semiconductor substrate [col. 4 lines 25-35 teaches 500 microns] allow the force, pressure, or applied strain to be transmitted from the second side of the semiconductor substrate to the first side of the plurality of piezoresistive elements fabricated on the first side of the semiconductor substrate [col. 4 lines 25-35, “the piezo-resistive pressure sensor 22 includes a substrate 26, which preferably comprises silicon on the order of 500 microns in thickness and a bond pad 28. In keeping with the invention, a dielectric layer such as a pyrex glass film 32 is sputter-deposited on the silicon substrate 26, preferably to a thickness of approximately 2 microns.  The dielectric layer/glass film 32 is specifically chosen to match the thermal expansion of substrate 26 and cover wafer 34 which is disclosed in further detail below”]
Lynn in view of Bok, King, and Sooriakumar does not specifically teach the pressure sensor taught by Sooriakumar will function to measure pressure with a substrate thickness of 500 microns
One of ordinary skill in the art would understand that sensors are complicated and expensive to design and manufacture.  Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art that given details taught regarding the substrate thickness and the stated function of the device associated with the substrate being a piezoresistive pressure sensor would infer a high probability that the device aught by Sooriakumar would properly function as a piezoresistive pressure sensor.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Bok, King, Sooriakumar, and Frey (US 2013/0082970).  All reference is to Lynn unless indicated otherwise.

Regarding Claim 6 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 3, wherein 
a bending of a device [construed as a device deflection caused by a force applied at a location] is detected using location information determined using the piezoelectric receiver [¶0032-34 teach determining a device location receiving a force using a piezoelectric sensor] and force, pressure, or strain information is determined using the piezoresistive sensor [¶0034 teaches determining the magnitude of a force using an acoustic sensor; Bok: ¶0126 teaches a piezoresistive force sensor] 
Lynn in view of Bok, King, and Sooriakumar does not teach a bending of a device is detected using the determined location and determined force
Frey teaches a bending of a device [¶0052, “In the embodied article of FIG. 1a, the combination of four force-sensing elements located in the corners of substantially rectangular substrate 102 can detect deflection of the substrate, for example, by a touch event”] is detected using a determined location and a  force [construed as a touch event]
Before the application was filed it would have been obvious to one of ordinary skill in the art to determine the relationship between touch events and deflection of the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lynn in view of Bok, King, Sooriakumar, and Klinghult (US 2015/0002452).  All reference is to Lynn unless indicated otherwise.

Regarding Claim 17 (Original), Lynn in view of Bok, King, and Sooriakumar teaches the system of Claim 1
Lynn in view of Bok, King, and Sooriakumar does not teach the piezoresistive sensor includes a plurality of piezoresistive elements configured in a resistive bridge configuration
Klinghult teaches a piezoresistive sensor includes a plurality of 
piezoresistive elements configured in a resistive bridge configuration [fig. 1 ¶0025-¶0027] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to configure piezoresistive sensors in a bridge configuration, as taught by Klinghult into the system taught by Lynn in view of Bok, King, and Sooriakumar in order to detect the very small signal changes typical of a piezoresistive sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/           Examiner, Art Unit 2694